Citation Nr: 0939114	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in May 1985 with over 22 
years active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cardiovascular disability.  The 
Veteran testified before the Board in March 2003.  The Board 
remanded this case for further development in August 2004.  

In an April 2007 decision, the Board denied the Veteran's 
claim for service connection for a cardiovascular disability.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, an August 2008 Order of the Court remanded 
the claim for readjudication in accordance with the Joint 
Motion for Remand.  

The appeal is REMANDED to the RO.


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  It appears that 
the Veteran has been diagnosed with coronary atherosclerotic 
heart disease, but it remains unclear whether that disability 
is related to his period of service.  

Service medical records show that the Veteran was treated for 
complaints of chest pain in October 1980 and hospitalized in 
November 1982 for his chest pain.  He was first diagnosed 
with coronary atherosclerotic heart disease in November 1989.  

In an April 2003 letter, a private physician stated that the 
Veteran's chest pain during active duty could certainly have 
been related to his current coronary artery disease even 
though his coronary artery disease was never diagnosed 
objectively during active duty.

In August 2004, the Board remanded the claim for a VA 
examination to review the entire claims file, including the 
April 2003 statement from the Veteran's private physician, to 
determine whether it is as likely as not that any diagnosed 
cardiovascular disability had its origin during active 
service or was otherwise related to service.

On VA examination in August 2006, the examiner stated that 
the Veteran had started experiencing occasional episodes of 
severe chest pain during service and that the pathology of 
his illness had likely began during his 30s, given his family 
history of heart disease.  However, the examiner did not 
discuss whether the Veteran's coronary heart disease was 
related to his period of active service, as the Veteran was 
on active service when in his 30s, nor did the examiner 
discuss the April 2003 private opinion.  The lack of 
discussion of the April 2003 letter as well as the lack of an 
opinion regarding whether the Veteran's cardiovascular 
disability was related to service rendered the August 2006 VA 
examination inadequate and failed to provide the opinion 
requested in the previous Board remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  As it remains unclear to the Board 
whether the Veteran's cardiovascular disability is related to 
his period of active service, the Board finds that a remand 
for an additional examination and opinion is necessary in 
order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between any current 
cardiovascular disability and his 
period of active service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the Veteran's cardiovascular disability 
is related to the in-service complaints 
and treatment for chest pain, or to any 
other incidents of service.  In 
rendering the opinion, the examiner 
must consider and discuss the April 
2003 statement from the Veteran's 
private physician.  The examiner must 
also consider lay statements regarding 
in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
Veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).  The rationale for 
all opinions expressed should be 
provided.  The examiner should review 
the claims folder and the examination 
report should note that review.

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

